Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  regarding claims 1, 8 and 15, the phrase “for using digital” in line 1 should apparently be “for using a digital”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (International Pub. No. WO 2015/195548) in view of Pendergrass et al. (U.S. Pub. No. 2005/0278224).  

            Regarding claim 1, Edward discloses a method for using a digital aroma system (plurality of scent dispensing devices 102 and digital control subsystem 200 (digital aroma system); page 8, lines 12-13; page 10, lines 10-15; figures 1-2) comprising: 
            providing a fragrance module comprising a plurality of dry fragrance cartridges (scent dispensing devices 102 a-c (fragrance modules) each comprising powder scent fragrance cartridge 104 (plurality of dry fragrance cartridges); page 6, lines 21-24; page 8, lines 18-25; figure 1) each having a cartridge housing and a plurality of substrates infused with fragrance molecules within the cartridge housing (each scent cartridge 104 housing two or more pieces of scent media 136 infused with volatile fragrance material (fragrance molecules); page 8, lines 18-25; figure 1), a processor and valves controlled by the processor (microcontroller controlling valves; page 10, lines 30-31; page 11, lines 1-8) for selectively transmitting air through the plurality of dry fragrance cartridges (control signals causing a first scent dispensing device to render a first scent and a second scent dispensing devices to render a second scent by passing air through scent cartridges (selectively transmitting air); page 3, lines 18-24; page 21, lines 16-26) wherein each of the plurality of dry fragrance cartridges has a different fragrance and fragrance molecules in the fragrance cartridges have different molecular weights (each of four scent cartridges 404 a-d has a plurality of different scents such as coffee, chocolate, and floral scents (fragrance molecules having different molecular weights), page 16, lines 24-28; page 20, lines 10-22); 
           selecting a first fragrance through a user interface; transmitting a first control signal from the user interface to the processor (user inputs desired scent 1 (first fragrance) via user interface 202, the signal being transmitted to the scent dispensing device to emit scent 1; page 2, lines 3-6; page 7, lines 22-25; page 17, lines 14-20; figure 2); opening a valve (control system operates the valves (open and close); page 11, lines 6-8), creating a first flow path through a first dry fragrance cartridge associated with the first fragrance; 
           directing air through the first flow path and the first dry fragrance cartridge (using a first fluidly communicative path 522a, drawing air to pass through passage 417 of powder media scent cartridge 404d (first fragrance, first flow path); page 8, lines 23-25; page 21, lines 16-26; figures 4, 5d); 
            transmitting some of the dry fragrance from the first dry fragrance cartridge to an outlet (passing air trough powder media scent cartridge 404d (first dry fragrance) and venting the scented air (outlet); page 8, lines 23-25; page 21, lines 16-26; figure 5d); 
            selecting a second fragrance with the input of the user interface; 
            transmitting a second control signal from the user interface to the processor (user inputs desired scent A (second sent) via user interface 202, the signal being transmitted to the scent dispensing device to emit scent A; page 2, lines 3-6; page 7, lines 22-25; page 17, lines 14-20; figure 2); 
            opening a valve (control system operates the valves (open and close); page 11, lines 6-8), creating a second flow path through a second dry fragrance cartridge associated with the second fragrance; 
            directing the air through the second flow path and the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through passage 417 of powder media scent cartridge 404f (second fragrance, second flow path); page 8, lines 23-25; page 21, lines 16-26; figures 4, 5d); and 
            transmitting some of the dry fragrance from the second dry fragrance cartridge to the outlet (passing air trough powder media scent cartridge 404f (second dry fragrance) and venting the scented air (outlet); page 8, lines 23-25; page 21, lines 16-26; figure 5d). 
           However, Edward does not specifically disclose opening a first valve to create a first flow path, and opening a second valve to create a second flow path. Pendergrass, Jr discloses opening a first valve to create a first flow path, and opening a second valve to create a second flow path (air valves 133 corresponding to one aroma and another aroma are opened to provide communication with the air passageway 124 (first valve, first flow path, second valve, second flow path); figure 3; column 10, lines 32-35, 51-54). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for opening a first valve to create a first flow path, and opening a second valve to create a second flow path, as disclosed by Pendergrass, Jr, so as to provide a simple valve mechanism for opening and closing the air inlet while additionally enabling one aroma to be slowly phased in or out by controlling the opening of the corresponding air valves (Pendergrass, Jr; column 10, lines 51-54). 

           Regarding claim 2, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 1. Edward further discloses an air flow through the dry fragrance cartridge and the second dry fragrance cartridge (drawing air to pass through powder media scent cartridges 404d (first dry fragrance) and 404f (second dry fragrance); page 8, lines 23-25; page 21, lines 16-26, figure 5d). 
           However, Edward does not disclose wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance. Pendergrass, Jr discloses wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance (the flow of air through one aroma-bearing element is increased, while the flow of air through another aroma-bearing element is decreased; column 11, lines 14-26, 41-42). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance, as disclosed by Pendergrass, Jr, so as to provide a controlled delivery of the air flow to the scent media for the benefit of regulating the intensity of various aromas and transitioning between different aromas by adjusting the air flow through corresponding fragrance (Pendergrass, Jr; column 11, lines 14-33). 

           Regarding claim 8, Edward discloses a method for using a digital aroma system (plurality of scent dispensing devices 102 and digital control subsystem 200 (digital aroma system); page 8, lines 12-13; page 10; lines 10-15; figures 1-2) comprising: 
          providing a fragrance module (docking station 100 comprising scent dispensing devices 102 a-c (fragrance module); page 8, lines 18-25; figure 1) comprising a plurality of cartridge slots each having an radio frequency identification (RFID) reader (docking station comprising a plurality of docking positions (cartridge slots) communicatively coupled to scent dispensing devices and radio frequency identification RFID reader; page 2, lines 24-30; page 3, lines 1-4, 9-11), plurality of dry fragrance cartridges (plurality of powder (dry) scent fragrance cartridges 104; page 6, lines 21-24; page 8, lines 18-25; figure 1) each having a cartridge housing and a plurality of substrates infused with fragrance molecules within the cartridge housing (each scent cartridge 104 housing two or more pieces of scent media 136 infused with volatile fragrance material (fragrance molecules); page 8, lines 18-25; figure 1), a processor and valves controlled by the processor (microcontroller controlling valves; page 10, lines 30-31, page 11, lines 1-8) for selectively transmitting air through the plurality of dry fragrance cartridges (control signals causing a first scent dispensing device to render a first scent and a second scent dispensing devices to render a second scent by passing air through scent cartridges (selectively transmitting air); page 3, lines 18-24; page 21, lines 16-26) wherein each of the plurality of dry fragrance cartridges has a different fragrance (each of four powder (dry) scent cartridges 404 a-d has a plurality of different scents such as coffee, chocolate, and floral scents; page 8, lines 23-25; page 16, lines 24-28; page 20, lines 10-22) and fragrance molecules in the fragrance cartridges have an RFID tag (scent cartridges bear RFID tags for the fragrance molecule, such as coffee scent; page 9, lines 10-18); 
            reading the RFID tag for each of the dry fragrance cartridges by the RFID reader (RFID reader interrogates portable scent dispensing device and identifies each of powder scent cartridges by reading the RFID tag; page 3, lines 1-4, 9-11; page 8, lines 18-25; page 9, lines 10-18; page 12, lines 8-10) at each of the plurality of cartridge slots (docking station comprising a plurality of docking position (cartridge slots) communicatively coupled to scent dispensing devices and radio frequency identification (RFID) reader; page 2, lines 24-30; page 3, lines 1-4, 9-11); 
             displaying a plurality of fragrances on a user interface (display screen used to provide user input to select desired scent (displaying a plurality of fragrances); page 2, lines 3-6; page 8, lines 4-6; page 17, lines 14-18); 
            selecting a first fragrance on the user interface; transmitting a first control signal from the user interface to the processor (user inputs desired scent 1 (first fragrance) via user interface 202, the signal being transmitted to the scent dispensing device to emit scent 1; page 2, lines 3-6; page 7, lines 22-25; page 17, lines 14-20; figure 2); 
            opening a valve (control system operates the valves (open and close); page 11, lines 6-8),             creating a first flow path through a first dry fragrance cartridge associated with the first fragrance; 
            directing air through the first flow path and the first dry fragrance cartridge (using a first fluidly communicative path 522a, drawing air to pass through passage 417 of powder (dry) media scent cartridge 404d (first fragrance, first flow path); page 8, lines 23-25; page 21, lines 16-26; figures 4, 5d); 
            transmitting some of the dry fragrance from the first dry fragrance cartridge to an outlet (passing air trough powder media scent cartridge 404d (first dry fragrance) and venting the scented air (outlet); page 8, lines 23-25; page 21, lines 16-26; figure 5d); 
           selecting a second fragrance with the input of the user interface and transmitting a second control signal from the user interface to the processor (user inputs desired scent A (second fragrance) via user interface 202, the signal being transmitted to the scent dispensing device to emit scent A; page 2, lines 3-6; page 7, lines 22-25; page 17, lines 14-20; figure 2); 
           opening a valve (control system operates the valves (open and close); page 11, lines 6-8), creating a second flow path through a second dry fragrance cartridge associated with the second fragrance; 
           directing the air through the second flow path and the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through passage 417 of powder (dry) media scent cartridge 404f (second fragrance, second flow path); page 8, lines 23-25; page 21, lines 16-26; figures 4, 5d); and
           transmitting some of the dry fragrance from the second dry fragrance cartridge to the outlet (passing air trough powder media scent cartridge 404f (second dry fragrance) and venting the scented air (outlet); page 8, lines 23-25; page 21, lines 16-26; figure 5d). 
           However, Edward does not specifically disclose opening a first valve to create a first flow path, and opening a second valve to create a second flow path. Pendergrass, Jr discloses opening a first valve to create a first flow path, and opening a second valve to create a second flow path (air valves 133 corresponding to one aroma and another aroma are opened to provide communication with the air passageway 124 (first valve, first flow path, second valve, second flow path); figure 3; column 10, tines 32-35, 51-54). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for opening a first valve to create a first flow path, and opening a second valve to create a second flow path, as disclosed by Pendergrass, Jr, so as to provide a simple valve mechanism for opening and closing the air inlet while additionally enabling one aroma to be slowly phased in or out by controlling the opening of the corresponding air valves (Pendergrass, Jr; column 10, lines 51-54). 

              Regarding claim 9, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 8. Edward further discloses an air flow through the dry fragrance cartridge and the second dry fragrance cartridge (drawing air to pass through powder media scent cartridges 404d (first dry fragrance) and 404f (second dry fragrance); page 8, lines 23-25; page 21, lines 16-26; figure 5d). 
              However, Edward does not disclose wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance. Pendergrass, Jr discloses wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance (the flow of air through one aroma-bearing element is increased, while the flow of air through another aroma-bearing element is decreased; column 11, lines 14-26, 41-42). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance, as disclosed by Pendergrass, Jr, so as to provide a controlled delivery of the air flow to the scent media for the benefit of regulating the intensity of various aromas and transitioning between different aromas by adjusting the air flow through corresponding fragrance (Pendergrass, Jr; column 11, lines 14-33).

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (International Pub. No. WO 2015/195548) in view of Pendergrass et al. (U.S. Patent No. 5,565,148) further in view of Bannai et al. (U.S. Pub. No. 2005/0278224).  

             Regarding claim 3, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 2. Edward further discloses wherein a first molecular weight of the dry fragrance molecules in the first fragrance cartridge is different than a second molecular weight of the dry fragrance molecules in the second fragrance cartridge (powder scent cartridges 404a-d has a plurality of different scents such as coffee, chocolate, and floral scents (fragrance molecules having different molecular weights), page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). 
             However, Edward does not explicitly disclose wherein a first molecular weight is lower than a second molecular weight. Bannai discloses wherein a first molecular weight is lower than a second molecular weight (tobacco and lemon scents (tobacco molecular weight is lower than lemon molecular weight, as per paragraph [0069] of the Instant Application); paragraphs [0086]-[0087]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first molecular weight is lower than a second molecular weight, as disclosed by Bannai, so as to use fragrances characterized by different molecular weights, one being lower than the other, so as to enable a sequential release of different aromas owing to the differences in the molecular weights and thus their volatility. 

             Regarding claim 4, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 2. Edward further discloses wherein the dry fragrance molecules in the first fragrance cartridge is a floral type fragrance and the dry fragrance molecules in the second fragrance cartridge is a coffee type fragrance (powder scent cartridges 404 a-d has a plurality of different scents such as coffee and floral scents; page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). 
             However, Edward does not disclose a citrus type fragrance and a tobacco type fragrance. Bannai discloses a citrus type fragrance and a tobacco type fragrance (tobacco and lemon scents; paragraphs [0086]-[0087]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for a citrus type fragrance and a tobacco type fragrance, as disclosed by Bannai, so as to use fragrances characterized by dramatically different undertones for creating complex or unusual flavor compositions. 

             Regarding claim 10, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 9. Edward further discloses wherein a first molecular weight of the dry fragrance molecules in the first fragrance cartridge is different than a second molecular weight of the dry fragrance molecules in the second fragrance cartridge (powder scent cartridges 404a-d has a plurality of different scents such as coffee, chocolate, and floral scents (fragrance molecules having different molecular weights); page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). Edward does not explicitly disclose wherein a first molecular weight is lower than a second molecular weight. Bannai discloses wherein a first molecular weight is lower than a second molecular weight (tobacco and lemon scents (tobacco molecular weight is lower than lemon molecular weight, as per paragraph [0069] of the Instant Application); paragraphs [0086]-[0087]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first molecular weight is lower than a second molecular weight, as disclosed by Bannai, so as to use fragrances characterized by different molecular weights, one being lower than the other, so as to enable a sequential release of different aromas owing to the differences in the molecular weights and thus their volatility.
 
             Regarding claim 11, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 9. Edward further discloses wherein the dry fragrance molecules in the first fragrance cartridge is a floral type fragrance and the dry fragrance molecules in the second fragrance cartridge is a coffee type fragrance (powder scent cartridges 404 a-d has a plurality of different scents such as coffee and floral scents; page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). 
             However, Edward does not disclose a citrus type fragrance and a tobacco type fragrance. Bannai discloses a citrus type fragrance and a tobacco type fragrance (tobacco and lemon scents; paragraphs [0086]-[0087]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for a citrus type fragrance and a tobacco type fragrance, as disclosed by Bannai, so as to use fragrances characterized by dramatically different undertones for creating complex or unusual flavor compositions.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (International Pub. No. WO 2015/195548) in view of Pendergrass et al. (U.S. Patent No. 5,565,148) further in view of Suissa et al. (U.S. Pub. No. 2008/0093474).  

           Regarding claim 5, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 1. Edward further discloses a first air flow duration through the first dry fragrance cartridge (using a first fluidy communicative path 522a, drawing air to pass through powder media scent cartridge 404d (first dry fragrance) and delivering scent over period of time (first air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d) and a second air flow duration through the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through powder media scent cartridge 404f (second dry fragrance) and delivering scent over period of time (second air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d). 
             However, Edward does not disclose wherein a first air flow duration is longer than a second air flow duration. Suissa discloses wherein a first air flow duration is longer than a second air flow duration (one of the scents is diffused twice as long as the other; paragraph [0092]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first air flow duration is longer than a second air flow duration, as disclosed by Suissa, so as to obtain a multi-fragrance diffuser capable of diffusing selected aromas for different periods of time for the benefit of achieving a complex aroma with one components being a base aroma, delivered for a longer period of time, and the other one being a signature note, delivered for a shorter period of time.

             Regarding claim 12, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 8. Edward further discloses a first air flow duration through the first dry fragrance cartridge (using a first fluidly communicative path 522a, drawing air to pass through powder media scent cartridge 404d (first dry fragrance) and delivering scent over period of time (first air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d) and a second air flow duration through the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through powder media scent cartridge 404f (second dry fragrance) and delivering scent over period of time (second air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d). 
              However, Edward does not disclose wherein a first air flow duration is longer than a second air flow duration. Suissa discloses wherein a first air flow duration is longer than a second air flow duration (one of the scents is diffused twice as long as the other; paragraph (0092]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first air flow duration is longer than a second air flow duration, as disclosed by Suissa, so as to obtain a multi-fragrance diffuser capable of diffusing selected aromas for different periods of time for the benefit of achieving a complex aroma with one components being a base aroma, delivered for a longer period of time, and the other one being a signature note, delivered for a shorter period of time.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (International Pub. No. WO 2015/195548) in view of Pendergrass et al. (U.S. Patent No. 5,565,148) further in view of Suissa et al. (International Pub. No. WO 2013/021114) (hereinafter “Suissa’1114”).  

            Regarding claim 7, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 1. Edward further discloses further comprising: a volume of a room that the digital aroma system is being used within (delivering scent within a movie theater room; page 2, lines 1-2); a first air flow duration through the first dry fragrance cartridge (using a first fluidly communicative path 522a, drawing air to pass through powder media scent cartridge 404d (first dry fragrance), delivering scent over period of time (first air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d) and a second air flow duration through the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through powder media scent cartridge 404f (second dry fragrance), delivering scent over period of time (second air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d). 
            However, Edward does not disclose determining a volume of a room and adjusting based upon the volume of the room. Suissa’1114 discloses determining a volume of a room and adjusting based upon the volume of the room (the flow rate of the fragrance molecule is allowed to dissipate as a function of the volume of the room to be flavored, wherein the room volume is measured; page 4, first and eleventh paragraphs). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for determining a volume of a room and adjusting based upon the volume of the room, as disclosed by Suissa’1114, so as to produce an aroma diffusing system capable of delivering the quantity of aroma commensurate with the size of the room for optimal use of fragrance and best user experience. 

               Regarding claim 14, Edward and Pendergrass, Jr, in combination, disclose the method for using digital aroma system of claim 8. Edward further discloses further comprising: a volume of a room that the digital aroma system is being used within (delivering scent within a movie theater room; page 2, lines 1-2); a first air flow duration through the first dry fragrance cartridge (using a first fluidly communicative path 522a, drawing air to pass through powder media scent cartridge 404d (first dry fragrance), delivering scent over period of time (first air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d) and a second air flow duration through the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through powder media scent cartridge 404f (second dry fragrance), delivering scent over period of time (second air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d). 

            However, Edward does not disclose determining a volume of a room and adjusting based upon the volume of the room. Suissa’1114 discloses determining a volume of a room and adjusting based upon the volume of the room (the flow rate of the fragrance molecule is allowed to dissipate as a function of the volume of the room to be flavored, wherein the room volume is measured; page 4, first and eleventh paragraphs). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for determining a volume of a room and adjusting based upon the volume of the room, as disclosed by Suissa’1114, so as to produce an aroma diffusing system capable of delivering the quantity of aroma commensurate with the size of the room for optimal use of fragrance and best user experience.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (International Pub. No. WO 2015/195548) in view of Pendergrass et al. (U.S. Patent No. 5,565,148) further in view of Suissa and further in view of JP 2016/097208 A to AROMAJOIN CORP (hereinafter ‘Aromajoin’).  
          
          Regarding claim 6, Edward, Pendergrass, Jr, and Suissa, in combination, disclose the method for using digital aroma system of claim 5. Edward further discloses a first fragrance of the dry fragrance molecules in the first dry fragrance cartridge a second fragrance of the dry fragrance molecules in the second dry fragrance cartridge (powder (dry) scent cartridges 404 a-d have a plurality of different scents such as coffee (first fragrance) and floral scents (second fragrance); page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). 
         However, Edward does not disclose wherein a first fragrance strength is weaker than a second fragrance strength. Aromajoin discloses wherein a first fragrance strength is weaker than a second fragrance strength (outputting a strong smell of peppermint after outputting the aroma of a mild citrus; page 3, fourth paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first fragrance strength is weaker than a second fragrance strength, as disclosed by Aromajoin, so as to obtain a multi-fragrance diffuser capable of delivering strong and subtle aromas for the benefit of producing invigorating or calming effect, depending on the user mood and physiological needs (Aromajoin; page 3, fourth paragraph).

             Regarding claim 13, Edward, Pendergrass, Jr, and Suissa, in combination, disclose the method for using digital aroma system of claim 12. Edward further discloses a first fragrance of the dry fragrance molecules in the first dry fragrance cartridge a second fragrance of the dry fragrance molecules in the second dry fragrance cartridge (powder (dry) scent cartridges 404 a-d have a plurality of different scents such as coffee (first fragrance) and floral scents (second fragrance); page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). 
           However, Edward does not disclose wherein a first fragrance strength is weaker than a second fragrance strength. Aromajoin discloses wherein a first fragrance strength is weaker than a second fragrance strength (outputting a strong smell of peppermint after outputting the aroma of a mild citrus; page 3, fourth paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first fragrance strength is weaker than a second fragrance strength, as disclosed by Aromajoin, so as to obtain a multi-fragrance diffuser capable of delivering strong and subtle aromas for the benefit of producing invigorating or calming effect, depending on the user mood and physiological needs (Aromajoin; page 3, fourth paragraph).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (International Pub. No. WO 2015/195548) in view of Pendergrass et al. (U.S. Patent No. 5,565,148) further in view of Porchia et al. (U.S. Pub. No. 2010/0044453).  

         Regarding claim 15, Edward discloses a method for using a digital aroma system (plurality of scent dispensing devices 102 and digital control subsystem 200 (digital aroma system); page 8, lines 12-13; page 10; lines 10-15; figures 1-2) comprising: 
         providing a fragrance module (docking station 100 comprising scent dispensing devices 102 a-c (fragrance module); page 8, lines 18-25; figure 1) comprising a plurality of dry fragrance cartridges (plurality of powder (dry) scent fragrance cartridges 104; page 6, lines 21-24; page 8, lines 18-25; figure 1) each having a cartridge housing and a plurality of substrates infused with fragrance molecules within the cartridge housing (each scent cartridge 104 housing two or more pieces of scent media 136 infused with volatile fragrance material (fragrance molecules), page 8, lines 18-25; figure 1), a processor and valves controlled by the processor (microcontroller controlling valves; page 10, lines 30-31, page 11, lines 1-8) for selectively transmitting air through the plurality of dry fragrance cartridges (control signals causing a first scent dispensing device to render a first scent and a second scent dispensing devices to render a second scent by passing air through scent cartridges (selectively transmittitiy air); page 3, lines 18-24; page 21, lines 16-26) wherein each of the plurality of dry fragrance cartridges has a different fragrance (each of four powder (dry) scent cartridges 404 a-d has a plurality of different scents such as coffee, chocolate, and floral scents; page 8, lines 23-25; page 16, lines 24-28; page 20, lines 10-22); 
             selecting a first fragrance through a user interface; transmitting a first control signal from the user interface to the processor (user inputs desired scent 1 (first fragrance) via user interface 202, the signal being transmitted to the scent dispensing device to emit scent 1; page 2, lines 3-6; page 7, lines 22-25; page 17, lines 14-20; figure 2); 
            opening a valve (control system operates the valves (open and close); page 11, lines 6-8), creating a first flow path through a first dry fragrance cartridge associated with the first fragrance; 
            directing air through the first flow path and the first dry fragrance cartridge (using a first fluidly communicative path 522a, drawing air to pass through passage 417 of powder (dry) media scent cartridge 404d (first fragrance, first flow path); page 8, lines 23-25; page 21, lines 16-26; figures 4, 5d); 
            transmitting some of the dry fragrance from the first dry fragrance cartridge to an outlet (passing air trough powder media scent cartridge 404d (first dry fragrance) and venting the scented air (outlet); page 8, lines 23-25; page 21, lines 16-26; figure Sd); 
           selecting a second fragrance with the input of the user interface; transmitting a second control signal from the user interface to the processor (user inputs desired scent A (second sent) via user interface 202, the signal being transmitted to the scent dispensing device to emit scent A; page 2, lines 3-6; page 7, lines 22-25; page 17, lines 14-20; figure 2); 
           opening a valve (control system operates the valves (open and close); page 11, lines 6-8), creating a second flow path through a second dry fragrance cartridge associated with the second fragrance; 
           directing the air through the second flow path and the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through passage 417 of powder (dry) media scent cartridge 404f (second fragrance, second flow path); page 8, lines 23-25; page 21, lines 16-26; figures 4, 5d); 
            transmitting some of the dry fragrance from the second dry fragrance cartridge to the outlet (passing air trough powder media scent cartridge 404f (second dry fragrance) and venting the scented air (outlet); page 8, lines 23-25; page 21, lines 16-26; figure 5d). 
           Edward further discloses the dry fragrance from the first dry fragrance cartridge and the dry fragrance from the second dry fragrance cartridge (powder scent fragrance cartridges 404d and 404f (first and second dry fragrance cartridges); page 8, lines 23-25, page 21, lines 16-26; figure 5d), and adjusting the air through the first flow path and the first dry fragrance cartridge (fan operable to draw air (adjusting the air) and pass air through the powder media scent cartridge 404d (first dry fragrance) page 8, lines 23-25, page 21, lines 16-26; figure 5d), adjusting the air through the second flow path and the second dry fragrance cartridge (fan operable to draw air (adjusting the air) and pass air through the powder media scent cartridge 404f (second dry fragrance) page 8, lines 23-25; page 21, lines 16-26; figure 5d). 
            However, Edward does not specifically disclose opening a first valve to create a first flow path and opening a second valve to create a second flow path, and does not disclose a remote fragrance sensor, detecting a first concentration of the dry fragrance from the first dry fragrance cartridge by the remote fragrance sensor; transmitting the first concentration from the remote fragrance sensor to the processor; adjusting the air through the first flow path and the first dry fragrance cartridge based upon the first concentration, detecting a second concentration of the dry fragrance from the first dry fragrance cartridge by the remote fragrance sensor, transmitting the second concentration from the remote fragrance sensor to the processor; and adjusting the air through the second flow path and the second dry fragrance cartridge based upon the second concentration. 
              Pendergrass, Jr discloses opening a first valve to create a first flow path, and opening a second valve to create a second flow path (air valves 133 corresponding to one aroma and another aroma are opened to provide communication with the air passageway 124 (first valve, first flow path, second valve, second flow path); figure 3; column 10, lines 32-35, 51-54). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for opening a first valve to create a first flow path, and opening a second valve to create a second flow path, as disclosed by Pendergrass, Jr, so as to provide a simple valve mechanism for opening and closing the air inlet while additionally enabling one aroma to be slowly phased in or out by controlling the opening of the corresponding air valves (Pendergrass, Jr; column 10, lines 51-54).
         Whereas Porchia discloses a remote fragrance sensor (remote odor sensor; paragraphs [0040], [0045]; claim 15), detecting a first concentration of the fragrance by the remote fragrance sensor; transmitting the first concentration from the remote fragrance sensor to the processor (remote sensor detects an initial odor concentration (first concentration) and sends the signal to the printed circuit board (processor) to compare it to the specified value; paragraphs [0031], [0034], claims 9, 15); adjusting the air through the fragrance based upon the first concentration (if the initial concentration of the odor component (first concentration) is below the specified value, odor material is dispensed using a fan (adjusting the air); paragraphs [0034], [0041); claim 14), detecting a second concentration of the fragrance by the remote fragrance sensor; transmitting the second concentration from the remote fragrance sensor to the processor (remote sensor monitors odor concentration after the material is dispensed (second concentration) and sends the signal to the printed circuit board (processor) to compare it to the specified value; paragraphs [0031], (0034); claims 9, 15); and adjusting the air through the fragrance based upon the second concentration (if the adjusted concentration of the odor component (second concentration) is below the specified value, odor material is dispensed using a fan (adjusting the air); paragraphs [0034], [0041]; claim 14). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for a remote fragrance sensor, detecting a first concentration of the fragrance by the remote fragrance sensor; transmitting the first concentration from the remote fragrance sensor to the processor; adjusting the air through the fragrance based upon the first concentration, detecting a second concentration of the fragrance by the remote fragrance sensor; transmitting the second concentration from the remote fragrance sensor to the processor; and adjusting the air through the fragrance based upon the second concentration, as disclosed by Porchia, so as to provide continuous remote monitoring of the fragrance level in the airspace, checking it against the pre-set threshold value, and dispensing fragrance if the concentration falls below that preselected value, thus maintaining the steady and comfortable level of aroma in the airspace (Porchia; paragraphs (0031), [0034)). 
            Further, where Edward discloses the dry fragrance from the first dry fragrance cartridge and the dry fragrance from the second dry fragrance cartridge (Edward; page 8, lines 23-25; page 21, lines 16-26; figure 5d), adjusting the air through the first flow path and the first dry fragrance cartridge, adjusting the air through the second flow path and the second dry fragrance cartridge (Edward, page 8, lines 23-25; page 21, lines 16-26; figure 5d), and where Porchia discloses detecting a first concentration of the fragrance by the remote fragrance sensor, adjusting the air through lhe fragrance based upon the first concentration (Porchia; paragraphs [0031}, [0034], [0041]), detecting a second concentration of the fragrance by the remote fragrance sensor, adjusting the air through the fragrance based upon the second concentration (Porchia; paragraphs [0031], [0034], [0041]), and where Porchia further discloses multiple fragrances (Porchia; paragraph [0043]), the modification of providing for detecting a first concentration of the dry fragrance from the first dry fragrance cartridge by the remote fragrance sensor, adjusting the air through the first flow path and the first dry fragrance cartridge based upon the first concentration, and detecting a second concentration of the dry fragrance from the first dry fragrance cartridge by the remote fragrance sensor, adjusting the air through the second flow path and the second dry fragrance cartridge based upon the second concentration would have been obvious to one of ordinary skill in the art at the time of the invention, provided the previous disclosures of Edward and Porchia, for the benefit of establishing and maintaining a stable level of the first base aroma using the first fragrance concentration sensor, and adding an undertone of the second fragrance from the second fragrance when the levels of the first fragrance has been established, for the benefit of creating a complex aroma pattern, while preserving a simple system design by using fans and dry fragrance cartridges. 
   
           Regarding claim 16, Edward, Pendergrass, Jr, and Porchia, in combination, disclose the method for using digital aroma system of claim 15. Edward further discloses an air flow through the dry fragrance cartridge and the second dry fragrance cartridge (drawing air to pass through powder media scent cartridges 404d (first dry fragrance) and 404f (second dry fragrance); page 8, lines 23-25; page 21, lines 16-26; figure 5d). Edward does not disclose wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance. Pendergrass, Jr discloses wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance (the flow of air through one aroma-bearing element is increased, while the flow of air through another aroma-bearing element is decreased; column 11, lines 14-26, 41-42). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first air flow rate through the first fragrance is faster than a second air flow rate through the second fragrance, as disclosed by Pendergrass, Jr, so as to provide a controlled delivery of the air flow to the scent media for the benefit of regulating the intensity of various aromas and transitioning between different aromas by adjusting the air flow through corresponding fragrance (Pendergrass, Jr; column 11, lines 14-33).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Edward et al. (International Pub. No. WO 2015/195548) in view of Pendergrass et al. (U.S. Patent No. 5,565,148) further in view of Porchia in further view of Bannai.  

           Regarding claim 17, Edward, Pendergrass, Jr, and Porchia, in combination, disclose the method for using digital aroma system of claim 16. Edward further discloses wherein a first molecular weight of the dry fragrance molecules in the first fragrance cartridge is different than a second molecular weight of the dry fragrance molecules in the second fragrance cartridge (powder scent cartridges 404a-d has a plurality of different scents such as coffee, chocolate, and floral scents (fragrance molecules having different molecular weights); page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). 
            However, Edward does not explicitly disclose wherein a first molecular weight is lower than a second molecular weight. Bannai discloses wherein a first molecular weight is lower than a second molecular weight (tobacco and lemon scents (tobacco molecular weight is lower than lemon molecular weight, as per paragraph [0069] of the Instant Application); paragraphs (0086]-[0087]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first molecular weight is lower than a second molecular weight, as disclosed by Bannai, so as to use fragrances characterized by different molecular weights, one being lower than the other, so as to enable a sequential release of different aromas owing to the differences in the molecular weights and thus volatility. 

           Regarding claim 18, Edward, Pendergrass, Jr, and Porchia, in combination, disclose the method for using digital aroma system of claim 16. Edward further discloses wherein the dry fragrance molecules in the first fragrance cartridge is a floral type fragrance and the dry fragrance molecules in the second fragrance cartridge is a coffee type fragrance (powder scent cartridges 404 a-d has a plurality of different scents such as coffee and floral scents; page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). Edward does not disclose a citrus type fragrance and a tobacco type fragrance. Bannai discloses a citrus type fragrance and a tobacco type fragrance (tobacco and lemon scents; paragraphs (0086]-[0087]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for a citrus type fragrance and a tobacco type fragrance, as disclosed by Bannai, so as to use fragrances characterized by dramatically different undertones for creating complex or unusual flavor compositions. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Edward in view of Pendergrass, Jr in further view of Porchia in further view of Suissa. 

Regarding claim 19, Edward, Pendergrass, Jr, and Porchia, in combination, disclose the method for using digital aroma system of claim 15. Edward further discloses a first air flow duration through the first dry fragrance cartridge (using a first fluidly communicative path 522a, drawing air to pass through powder media scent cartridge 404d (first dry fragrance) and delivering scent over period of time (first air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d) and a second air flow duration through the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through powder media scent cartridge 404f (second dry fragrance) and delivering scent over period of time (second air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d). Edward does not disclose wherein a first air flow duration is longer than a second air flow duration. Suissa discloses wherein a first air flow duration is longer than a second air flow duration (one of the scents is diffused twice as long as the other; paragraph [0092]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first air flow duration is longer than a second air flow duration, as disclosed by Suissa, so as to obtain a multi-fragrance diffuser capable of diffusing selected aroma for different period of times for the benefit of achieving complex aroma with one component being a base aroma, delivered for a longer period of time, and the other one being a signature note, delivered for a shorter period of time. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Edward in view of Pendergrass, Jr in further view of Porchia in further view of Presensia. 

           Regarding claim 21, Edward, Pendergrass, Jr, and Porchia, in combination, disclose the method for using digital aroma system of claim 15. Edward further discloses further comprising: a volume of a room that the digital aroma system is being used within (delivering scent within a movie theater room; page 2, lines 1-2); a first air flow duration through the first dry fragrance cartridge (using a first fluidly communicative path 522a, drawing air to pass through powder media scent cartridge 404d (first dry fragrance), delivering scent over period of time (first air flow duration); page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, Sd) and a second air flow duration through the second dry fragrance cartridge (using a second fluidly communicative path 522b, drawing air to pass through powder media scent cartridge 404f (second dry fragrance), delivering scent over period of time (second air flow duration), page 8, lines 23-25; page 16, line 1; page 21, lines 16-26; figures 4, 5d). Edward does not disclose determining a volume of a room and adjusting based upon the volume of the room. Presensia discloses determining a volume of a room and adjusting based upon the volume of the room (the flow rate of the fragrance molecule is allowed to dissipate as a function of the volume of the room to be flavored, wherein the room volume is measured; page 4, first and eleventh paragraphs). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided for determining a volume of a room and adjusting based upon the volume of the room, as disclosed by Presensia, so as to produce an aroma diffusing system capable of delivering the quantity of aroma commensurate with the size of the room for optimal use of fragrance and best user experience. 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Edward in view of Pendergrass, Jr in further view of Porchia in further view of Suissa in further view of Aromajoin. 

           Regarding claim 20, Edward, Pendergrass, Jr, Porchia, and Suissa, in combination, disclose the method for using digital aroma system of claim 19. Edward further discloses a first fragrance of the dry fragrance molecules in the first dry fragrance cartridge a second fragrance of the dry fragrance molecules in the second dry fragrance cartridge (powder (dry) scent cartridges 404 a-d have a plurality of different scents such as coffee (first fragrance) and floral scents (second fragrance); page 8, lines 18-25; page 16, lines 24-28; page 20, lines 10-22). Edward does not disclose wherein a first fragrance strength is weaker than a second fragrance strength. Aromajoin discloses wherein a first fragrance strength is weaker than a second fragrance strength (outputting a strong smell of peppermint after outputting the aroma of a mild citrus; page 3, fourth paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the method for using digital aroma system, as previously disclosed by Edward, in order to have provided wherein a first fragrance strength is weaker than a second fragrance strength, as disclosed by Aromajoin, so as to obtain a multi-fragrance diffuser capable of delivering strong and subtle aromas for the benefit of producing invigorating or calming effect, depending on the user mood and physiological needs (Aromajoin; page 3, fourth paragraph).  
                 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
May 7, 2022